EXHIBIT 10.2

Fiscal Year 2013 Long-Term Equity Grant Award Description to Named Executive
Officers

On February 18, 2013, the Compensation Committee of the Board of Directors
approved the long-term incentive equity grants, which were approved subject to
our stockholders’ approval of the 2013 PIP, with an effective grant date as of
February 19, 2013, to those individuals set forth below in the amount and upon
the terms and conditions set forth below.

General Terms of Grant:

 

  •  

Form of grant: A combination of performance stock option and performance share
unit awards for executive officers.

 

  •  

Term and vesting of performance stock options: A percentage, up to 100%, of the
performance stock option grants vest three (3) years after the grant date if,
and to the extent that, stock price hurdles are met. The performance stock
option grants have a seven (7) year term.

 

  •  

Settlement of performance share units: A percentage, up to 100%, of the
performance share units vest three (3) years after the grant date if Earnings
before Interest, Taxes, Depreciation, Amortization, Pension and Other Post
Retirement Benefits targets are met.

 

  •  

Grant date: February 19, 2013.

 

  •  

Exercise Price for Stock Options: The closing price as of February 19, 2013.

 

  •  

Number of performance stock options and performance share units:

 

     Performance
Stock
Options      Performance
Share Units  

Andrew J. Cederoth, Executive Vice President and Chief Financial Officer

     41,118         18,904   

Troy A. Clarke, President and Chief Operating Officer

     102,796         47,259   

John J. Allen, President North America Truck and Parts

     71,957         33,081   

 

(1) Lewis B. Campbell is not eligible for a long-term incentive grant under the
2013 Performance Incentive Plan per the terms of his Employment and Services
Agreement. He received a new hire inducement grant of stock options in August
2012.